IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER §
OF THE BAR OF THE SUPREME § No. 339, 2015
COURT OF THE STATE OF
DELAWARE:

ERIC C. HOWARD,
Petitioner.

mammwow:

IN THE MATTER OF A MEMBER §
OF THE BAR OF THE SUPREME § No. 344, 2015

COURT OF THE STATE OF §
DELAWARE: §
§ Board Case Nos. 111681-B
ERIC C. HOWARD, § and 112269-B
Respondent. §

Submitted: July 10, 2015
Decided: July 22, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

ORDER

This 22I1d day of July 2015, it appears to the Court that:

(1) The Court has two related matters pending before it. The ﬁrst is a
petition ﬁled by Eric Howard, Esquire requesting the Court to transfer his Bar
membership from active status to disability inactive status. He also requests a
stay of any pending disciplinary proceedings, except the matter that is currently
pending before the Court. According to the petition, Howard currently is

suffering mental or physical incapacity which prevents him from both the

practice of law and the ability to assist in his defense of any pending disciplinary
matters. The Ofﬁce of Disciplinary Counsel (“ODC”) does not oppose
Howard’s petition.

(2) The second matter is a lawyer disciplinary proceeding. On July 2,
2015, the Board on Professional Responsibility ﬁled a report with this Court
dated June 26, 2015. The Board’s report recommends, among other things, that
Howard be publicly reprimanded and serve an eighteen month period of
probation with several conditions, including payment of costs to the ODC. A
copy of the Board’s report is attached to this order. Neither the ODC nor
Howard has ﬁled any objections to the Board’s report.

(3) The Court has considered these matters carefully. With respect to
the disciplinary proceeding, we ﬁnd the Board’s recommendation of a public
reprimand to be appropriate. We, therefore, accept the Board’s ﬁndings and
recommendation for discipline and incorporate the Board’s ﬁndings and
recommendation by reference. With the exception of the condition requiring
Howard to pay costs to the ODC, we conclude that the eighteen month period of
probation with conditions is unnecessary in light of our decision to grant

Howard’s petition to transfer to disability inactive status. If and when Howard

petitions the Court to return to active status, the need for probation with
conditions can be addressed at that time.

NOW, THEREFORE, IT IS ORDERED that the Board’s ﬁndings and
recommendation of a public reprimand are hereby ACCEPTED. Howard shall
pay the costs of that proceeding to the ODC. IT IS FURTHER ORDERED that
Howard shall immediately be transferred to disability inactive status under Rule
19(b) of the Rules of Disciplinary Procedure. Any other pending disciplinary
matters are stayed. The ODC shall disseminate this Order in accordance with

Rule 14 of the Delaware Lawyers’ Rules of Disciplinary Procedure.

BY THE COURT: